Appeal from a judgment of the County Court of Chemung County (Danaher, Jr., J.), rendered December 12, 1988, upon a verdict convicting defendant of the crimes of burglary in the first degree and assault in the third degree.
Contrary to defendant’s contention, County Court properly considered those factors necessary to determine a Sandoval motion (see, People v Sandoval, 34 NY2d 371) and properly exercised its discretionary power in so doing (see, People v Blim, 58 AD2d 672). Furthermore, given the overwhelming proof of guilt, the admissions at most could be considered harmless error (see, People v Shields, 46 NY2d 764). With *625respect to defendant’s claim that the element of intent was not proven, the mere fact that evidence was offered in support of his assertion of intoxication simply created a fact question which, based on the evidence before it, the jury resolved against defendant (see, People v Danaher, 115 AD2d 905). Finally, we reject defendant’s contention that the 5-to-15-year prison sentence imposed on the burglary conviction was excessive. The court considered the facts and all other relevant material before pronouncing sentence (see, People v Hochberg, 62 AD2d 239).
Judgment affirmed. Mahoney, P. J., Casey, Weiss, Levine and Mercure, JJ., concur.